Citation Nr: 0832635	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma.

2.  Entitlement to a compensable rating for tinea cruris.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision.

The issue of entitlement to a disability rating for bronchial 
asthma in excess of 10 percent is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current medical evidence fails to show the presence of 
tinea cruris.

2.  There is no evidence that systemic therapy has been used 
to treat the veteran's tinea cruris.


CONCLUSION OF LAW

Criteria for a compensable rating for tinea cruris have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806, 
7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In September 1970, the veteran was granted service connection 
for tinea cruris and assigned a noncompensable rating.  The 
veteran contends that his disability has increased in 
severity and he believes that he is now entitled to a 
compensable rating.

With respect to tinea cruris, DC 7813 indicates that this 
disease is to be rated as either scars or dermatitis 
depending on the predominant disability.  Dermatitis is 
evaluated pursuant to DC 7806.  Under this criteria, a 
noncompensable rating is assigned when dermatitis or eczema 
affects less than 5 percent of the entire body or less than 5 
percent of exposed areas, with no more than topical therapy 
required during the past 12-month period; a 10 percent rating 
is assigned when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas is affected; or when 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, is required for a total 
duration of less than 6 weeks during the past 12-month 
period.

A September 2005 VA treatment record reflects that the 
veteran sought treatment for itching of his toes, and a skin 
examination revealed scratch lesions in his upper abdomen, 
but there was no dryness.  The veteran underwent a VA skin 
disease examination in October 2006, during which the veteran 
reported a history of painful sensation in the inguinal area 
that had not responded to oral or antifungal medications 
throughout the years.  The veteran reported that he was using 
a topical antifungal cream to control his itching, and the 
examiner found that no skin rash was present at the time of 
the examination.  A December 2006 VA treatment record 
reflects that the veteran sought treatment for a fungal 
infection on his feet and inguinal area, and the medical 
professional noted the presence of dry scaly lesions on the 
veteran's genital area and feet and continued the veteran's 
antifungal prescription.

The Board finds no support for a compensable disability 
rating under Diagnostic Code 7806.  As previously discussed, 
the evidence reflects that the veteran treats his skin 
disability with a topical antifungal cream, but there is no 
evidence which reflects the use of systemic corticosteroids 
or other immunosuppressive drugs.  Additionally, there was no 
evidence of a skin rash at the veteran's VA examination, and 
there is no medical finding that at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas are affected.  
Furthermore, there is no evidence that the veteran's tinea 
cruris has caused any scarring.  Accordingly, the veteran 
does not meet the requirements for a compensable rating for 
tinea cruris, and his claim is therefore denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied by 
a August 2006 letter, which also informed the veteran that he 
must show that his service-connected tinea cruris had 
worsened in order to receive an increased disability rating.  
The March 2007 rating decision explained what evidence would 
warrant a higher rating per Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 2008), and the veteran's claim 
was subsequently readjudicated by an August 2007 statement of 
the case.  Additionally, at his VA examination in October 
2006 the veteran discussed medication he used to treat his 
tinea cruris.  Under these circumstances, it is apparent that 
a reasonable person, such as the veteran, would know what was 
necessary to substantiate his claim.

With respect to the duty to assist, VA treatment records have 
been obtained.  The veteran was also provided with a VA 
examination during the development of the instant claim.  The 
veteran has not identified any records not obtained, and the 
veteran submitted a statement that he had no additional 
information or evidence to submit in support of his claim.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Accordingly, VA's notice and assistance obligations are 
satisfied.  


ORDER

A compensable rating for tinea cruris is denied.


REMAND

In October 2006, the veteran underwent a VA respiratory 
examination in conjunction with his claim of entitlement to a 
rating in excess of 10 percent for bronchial asthma.  In the 
VA examination report, the examiner references his 
interpretation of the veteran's pulmonary function test (PFT) 
results, but he failed to include the numerical results 
themselves.  Accordingly, the PFT results referenced by the 
examiner should be obtained as they are relevant to 
evaluating the severity of the veteran's bronchial asthma.  
Additionally, as the last examination will soon be more than 
two years old, the veteran should be scheduled for a new VA 
examination to include PFTs in order to determine the current 
severity of his bronchial asthma.

Furthermore, the veteran's claims file contains conflicting 
reports regarding the frequency of the veteran's oral 
bronchodilator use.  At the veteran's October 2006 VA 
examination, the veteran reported using an Albuterol inhaler 
(a form of oral bronchodilator) almost daily, especially at 
night.  However, in a December 2006 VA treatment record, the 
veteran reported that while he has frequent asthma episodes 
at night, he only uses his Albuterol inhaler when needed, and 
not on a daily basis.  Accordingly, clarification regarding 
the frequency of the veteran's oral bronchodilator use is 
needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's VA treatment 
records from August 2007 to the present.

2.  Obtain the results of the veteran's VA 
PFTs performed on or about October 16, 
2006, if available.
 
3. Once the above requested development 
has been completed, conduct any additional 
development that logically follows and 
then schedule the veteran for an 
examination to evaluate the nature and 
severity of his bronchial asthma. The 
examiner should be provided with the 
veteran's claims file and should note in 
the report that the file was made 
available. Any opinions should be 
supported by a complete rationale. To the 
extent possible, the examiner should 
determine the type of the veteran's 
bronchial asthma medication and the 
frequency of use (indicating whether use 
is daily or intermittent).  The examiner 
should also conduct pulmonary function 
tests that provide results both pre- and 
post-bronchodilator and include: 
*	The actual and predicted FEV-1; and
*	The actual and predicted ratio of 
Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC).

4.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response 
before returning the claim to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


